Title: To John Adams from United States House of Representatives, 26 March 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					March 26, 1790
				
				The House of Representatives have had under consideration the confidential communications from the President of the United States, of the 12th January, to the Senate and House of Representatives, and have passed a bill upon that subject; to which they request the concurrence of the Senate.
				
					
				
				
			